Citation Nr: 1431212	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel








INTRODUCTION

The Veteran had active service from May 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the St. Louis, Missouri, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2010 VA examination opinion is not adequate.  The examination opinion improperly states the Veteran had no in service low back complaints after sustaining an August 1979 trauma.  The rationale also is internally inconsistent and relies largely, if not entirely, on the medical evidence, or the lack thereof, without adequately considering of the Veteran's competent account of symptomatology.  The appeal is remanded to obtain an adequate examination opinion.  

Relevant VA treatment records dated since February 2011are not of record.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back, dated since February 2011.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

      The examiner must respond to the following:

(A)  Diagnose all low back pathology present, if any.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; and 

(ii) is related to military service, including an August 1979 trauma.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, February 1982 and August 1979 service treatment records, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

